Opinion by Judge O’SCANNLAIN; Concurrence by Chief Judge WALLACE; Dissent to Order by Judge CANBY; Concurrence to Dissent by Judges FERGUSON and NORRIS.
ORDER
The opinion filed on November 15, 1994 at slip op. 13873 is amended as follows:
The panel has voted to deny the petitions for rehearing. Chief Judge Wallace and Judge O’Scannlain have voted to reject the suggestions for rehearing en banc, and Judge Kelleher has so recommended.
The full court was advised of the suggestions for rehearing en banc. An active judge requested a vote on whether to rehear the matter en banc. The matter failed to receive a majority of the votes of the nonrecused active judges in favor of en banc consideration. Fed.R.AppJP. 35.
The petitions for rehearing are DENIED and the suggestions for rehearing en banc are REJECTED.